These appeals are set down for the 1st day of March, 1919, term, or upon such other day in the term as may be stipulated by counsel, for argument upon the merits, including the questions: 1. Whether appellants are entitled to meet the questions of fact presented by the affidavits, by additional proof. 2. Whether, if proof is to *925be taken, it shall be taken by this court, or the matter remitted to the Special Term, or to a referee. 3. The effect of the equity action now pending and the decision therein.